DETAILED ACTION

This action is in response to the After-Final amendments received on February 26, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-4 and 7-10 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call by Morey B. Wildes on March 19, 2021.
The application has been amended as follows:
Claim 1: A cooling system comprising: a plurality of components in the form of heat sources, coolant pumps, actuator devices, and temperature sensors that are fluidically connected to one another via coolant lines, a plurality of cooling circuits, each including at least one of the various components, the cooling circuits including: a first cooling circuit that has multiple or all of the following components: a cylinder head, a first temperature sensor associated with the cylinder head, an exhaust gas turbocharger, an EGR cooler, a heating heat exchanger, an auxiliary coolant pump, and an engine oil cooler; a second cooling circuit that has multiple or all of the following components: the cylinder head, the first temperature sensor associated with the cylinder head, the exhaust gas turbocharger, the EGR cooler, the heating heat exchanger, the auxiliary coolant pump, the engine oil cooler, and a coolant cooler or a first of one or more coolant coolers; a third cooling circuit that has multiple or all of the following components: the cylinder head, the first temperature sensor associated with the cylinder head, the engine oil cooler, the first coolant cooler, and a main coolant pump; a fourth cooling circuit that has multiple or all of the following components: a cylinder housing, a second temperature sensor associated with the cylinder housing, a thermostatic valve associated with the cylinder housing, and the main coolant pump; and a fifth cooling circuit that has multiple or all of the following components: the exhaust gas turbocharger, the EGR cooler, the heating heat exchanger, and the auxiliary coolant pump; and a sixth cooling circuit that has multiple or all of the a charge air cooler, a metering valve, a secondary coolant pump, and a second coolant cooler; and a control device that is in signal-conducting connection with at least one of the temperature sensors, with at least one of the coolant pumps, and with at least one of the actuator devices, wherein the control device stores information concerning the association of the individual components with the various cooling circuits and their specific arrangement relative to one another in the individual cooling circuits, information concerning which of the coolant pumps during operation brings about a coolant flow in the individual cooling circuits, information concerning which actuator device(s) may be used to set a volume flow of the coolant by the individual heat sources, and information concerning a setpoint temperature that is stored for each of the heat sources, wherein the control device is designed to automatically set a volume flow of coolant through the heat sources that is required for reaching the setpoint temperatures, by appropriate control of the particular coolant pump(s) and actuator device(s).
Claim 4: The cooling system according to Claim 1, further comprising as heat sources multiple or all of the following components: the cylinder head of a combustion engine, the cylinder housing of the combustion engine, the exhaust gas turbocharger, the EGR cooler, the engine oil cooler, a transmission fluid cooler, the charge air cooler, and the metering valve for a reducing agent; and further comprising as heat sinks the one or more coolant coolers, and the heating heat exchanger.
Claim 7: The cooling system according to Claim 1, wherein the first through fifth cooling circuits form a first partial cooling system, and the sixth cooling circuit forms a second partial cooling system, the first partial cooling system and the second partial cooling system being separate from one another.
Claim 9: A method for operating an internal combustion engine having a combustion engine and having a cooling system according to Claim 1, wherein: either the first cooling circuit or the second cooling circuit and optionally also the sixth cooling circuit is/are used when the combustion engine is not operating; the first cooling circuit and optionally the sixth cooling circuit is/are used when the combustion engine is in a cold start-warmup phase, i.e., when the temperature of the coolant at the coolant outlet of the cylinder head is below a limit value and when the load requirement is below a limit value; and the third through fifth cooling circuits and optionally the sixth cooling circuit are used when the combustion engine is operated in an operating state that differs from the cold start-warmup phase.
Claim 10: The method according to Claim 9, 

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance: the references on record do not disclose a cooling system that comprises a sixth cooling circuit that has all of the following components: the charge air cooler, the metering valve, a secondary coolant pump, and a second coolant cooler.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747